Title: Memorandum, 27 December 1755
From: Washington, George
To: 



Guilford.
Winchester, December 27th 1755

William Crawford received his Commission as Ensign in the Company of Scouts commanded by Captain Christopher Gist; who had money delivered him to Recruit with; the General Instructions, and the same private Instructions that were given the Officers at Alexandria the third instant (only the opportunities of Elections were omitted) and was ordered to Rendezvous here the fourteenth of February next.
